﻿Let me at the outset convey to the President the warm and sincere felicitations of Sri Lanka on his assumption of the presidency of the General Assembly at its forty-second session. Sri Lanka and the German Democratic Republic have enjoyed a fruitful association of co-operation in bilateral and international affairs, an association which has been further strengthened by exchanges of visits at a high level between our two countries recently.
A special word of gratitude is due from us to the Foreign Minister of Bangladesh, my friend and colleague from the South Asian Association for Regional Co-operation (SAARC) , for his outstanding contribution to the forty-first session as President.
To strike a personal note, it is now a decade since I first addressed the General Assembly as Foreign Minister of Sri Lanka. For the last 10 years I have had the opportunity to observe the vagaries of the international situation, both economic and political. Many of the items I saw on the agenda in 1977 have eluded settlement. This has not always been for want of solutions. For many of these problems the General Assembly has, often by consensus, prescribed solutions based on the principles and purposes of the Charter. Unfortunately, those prescriptions have not been dispensed, nor have solutions been implemented. However, I will not outline the reasons for this sad state of affairs. They are very well known.
Permit me to look at the global economic situation. The 1980s are already being characterized as the lost decade of development. The development process as a whole stands disrupted. For many developing countries it is a tragic tale of economic stagnation, with falling living standards and negative growth rates. Adverse socio-economic consequences of these developments have led to social and political unrest. The prospects for growth and development for many of us remain increasingly unfavourable. If the developing countries are to break out of this vicious circle  there has to be a revitalization of the development process. This will be possible only in an international economic environment that is supportive of such efforts.
The assessment of the world economy which emerges from the World Economic Survey 1987 is clear. World economic growth, as the Survey points out, is weak and fragile, and the prevailing uncertainties point downwards. It is equally clear that if the negative influences are not reversed in time, they could move the world economy closer to a global recession. Therefore, the urgent imperative is for the launching of policies and measures towards the stimulation of world economic growth. This has to be accompanied by an effective reinvigoration of development and trade on the basis of international economic co-operation.
The present modest economic recovery in the industrialized countries has slowed down further in the last two years. The macro-economic and deflationary policies pursued by them in recent years are responsible for this underlying situation. They have had only negative consequences for the third world, as they have precipitated protectionist policies, restrictive trade measures and a decline in third world exports. The situation relating to commodities is critical and prices have slumped since 1980 to their lowest levels in the last 50 years. What is more, there are little signs of an improvement. Several developing countries, such as Sri Lanka , which face huge losses in export earnings as a result of falling commodity prices ; and the deterioration in the terms of trade, find their development efforts seriously disturbed.
There is, however, a silver lining to the present gloomy situation and there is the increasing realization by the major market-economy countries of the need for greater co-ordination of their macro-economic policies and recognition of the interlinkages of issues of commodities, trade, monetary and financial policies. This awareness must be seized and broadened and deepened. The notion of Interdependence will have to be transformed into a global and co-ordinated approach reinforced by concrete policies and actions.
It is heartening, therefore, that recent developments have recognized the need to address common concerns in a mutually beneficial way on the basis of International economic co-operation. At Punta del Este in September last year Ministers from developed and developing countries alike adopted a bold and ambitious agenda in launching the Uruguay round of multilateral trade negotiations. That was aimed at a greater liberalization of world trade and the strengthening of the international trading system. Again, as recently as July his year, in Geneva, the Seventh United Nations Conference on Trade and Development (UNCTAD) adopted by consensus the Final Act of that Conference. The decision represents a political commitment by the international community to work towards the revitalization of development, growth and international trade through multilateral co-operation. It remains for the International community collectively to honour commitments that have been undertaken and to implement them faithfully and effectively.
Before turning to the international political and security situation I should like to refer briefly to the current situation in Sri Lanka. Last year I detailed the efforts of President Jayewardene to resist a threat to impose a separate State unacceptable to the vast majority of the people in Sri Lanka. I also detailed the endeavours of the Government to reach a negotiated political settlement with the Tamil community to redress their grievances. Today I am able to state that a new situation has been brought into existence by the signing of the India-Sri Lanka accord in July this year. The wisdom and statesmanship that led to that accord have been widely acclaimed both within and outside the Assembly. Today, terrorism is virtually at an end, with only some sporadic in-fighting between rival terrorist groups which have not yet surrendered all their weapons. Negotiations have been almost completed on the question of the devolution of political and administrative functions to the provincial councils. There will be an interim administration for the Northern and Eastern Provinces pending the transfer of responsibilities to an elected provincial council. A referendum will take place a year thereafter to ascertain the wishes of the people of the Eastern Province on the question of a merger with the Northern Province. We are hopeful that violent divisive and separatist tendencies in the Northern and Eastern Provinces will give way to the democratic process which has nourished Sri Lanka's political life for over half a century.
The year 1987 was designated by the United Nations General Assembly the International Year of Shelter for the Homeless on a proposal made by the Prime Minister of Sri Lanka in this Assembly in 1982. As a consequence we have witnessed impressive programmes of national and international activities to focus attention on the problem of adequate housing and to formulate enduring solutions aimed at satisfying a basic need. On 12 October the Assembly will devote two plenary meetings to the observance of the International Year of Shelter for the Homeless.
We see hopeful signs in the international political situation. We welcome the proposed summit meeting between the leaders of the United States and the Soviet Union, The agreement in principle to dismantle intermediate-range nuclear forces signals the removal of an entire class of weapons of a particular range from the arsenals of the major military Powers. The threat of global extinction has not, by any means been removed, or even substantially reduced. Yet agreement is in the course of being reached on intermediate-range nuclear forces and its positive impact on the international scene make this perhaps the most significant step of the century in disarmament initiatives.
Despite the easing of tension in many sensitive areas, much more remains to be achieved before we can enjoy the fruits of lasting peace and security. The horrific destructive power of nuclear weapons must itself be destroyed and a genuine process of disarmament under adequate verification must be set in motion. The nexus between disarmament and development was explored barely a fortnight а з by an International Conference held under the aegis of the United Nations. The Conference reached the clear conclusion that disarmament and development are the two pillars on which enduring international peace and security can be built and that an arms race and a more sustainable world order are not compatible. There is no denying the complexity of the issues involved, but the high-level political participation in the International Conference was indicative of our collective willingness to address those complexities and to find solutions through multilateral co-operation. Next year we shall- gather in New York again for the third special session of the General Assembly on disarmament. That session must not slide back from the achievements of the f lest special session on disarmament.
Sri Lanka had the honour and privilege of introducing in the Assembly in 1977, on behalf of the Non-Aligned Movement, the resolution calling for the convening of the first special session of the General Assembly devoted to disarmament. The rationale of special sessions of the General Assembly on disarmament is that the imperative of disarmament affects, not only the nuclear-weapon States and those who have military muscle, but all nations.	.
Nuclear disaster would make no distinction between those who can use these weapons, those who possess them, and those like us who do not fall into either category. The joint acceptance by the leaders of the United States and the Soviet Union of the fact that a nuclear war cannot be won and must never be fought, needs now to be translated into further reductions and the elimination of nuclear weapons beyond the intermediate nuclear forces. As an interim measure, negotiations for a comprehensive nuclear test ban should be conducted not only bilaterally but multilaterally as well. The Conference on Disarmament can be brought into service to negotiate the necessary agreements. This multilateral negotiating body has demonstrated its capacity in its efforts this year to complete a draft convention on chemical weapons.
Few ages have faced such frightening challenges. To retreat from the nuclear race requires greater courage than to persist in a contest to exhibit military superiority. To extend this rivalry and to put weapons in outer space is to thwart the powerful development potential of the last frontier of mankind. Sri Lanka hopes to continue with other nations its efforts to reach consensus on a resolution that would help to prevent an arms race and to promote peaceful co-operation in outer space in the interest of all humanity.
Another initiative in disarmament and international security in which Sri Lanka has been engaged is the implementation of the Declaration of the Indian Ocean as a Zone of Peace. We have offered to host one of the Ad Hoc Committee meetings in Colombo next year. This meeting is of course to be distinguished from the Colombo Conference on the Indian Ocean, which is now scheduled to take place by 1990. 
There is another area of marine activity, economic in character, in which Sri Lanka has taken an initiative. I am happy to state that early this year, we hosted in Colombo the Ministerial Meeting on Indian Ocean Marine Affaire Co-operation. The Conference formulated a long-term programme of co-operation and a plan of action to provide a basis for concrete co-operative action among the Indian Ocean States. The Ministerial Meeting also set up the 17-nation Indian Ocean Marine Affairs Standing Committee, which held its first meeting immediately after the Ministerial Conference. The second meeting of the Standing Committee was concluded successfully early this month in Colombo.
We derive considerable satisfaction from the progress achieved so far by the South Asian Association for Regional Co-operation (SAARC) for promoting regional co-operation. The agreement reached in identifying terrorist offences for the purpose of extradition is indeed a significant breakthrough. The Bangalore Summit Declaration recogni2ed the importance of the principle that each member State of SAARC should not permit the use of its territory for terrorist activities by terrorist groups against another member State. The last Ministerial Meeting held in New Delhi mandated a group of legal experts from SAARC countries to draft a regional convention on terrorism. I am happy to state that the group of legal experts who met in Sri Lanka this month have formulated a draft convention on terrorism which will now come up for consideration before the Council of Ministers in Kathmandu, early in November this year.
A call has been made for an international conference to seek a just and lasting solution to the problems of the Middle East. The fate of an entire people, the Palestinians, continues to be in jeopardy, it is our view that until Israel withdraws from Palestine and other Arab territories it occupies, and until the rights of the Palestinians are restored, no lasting settlement to the cluster of issues known as question of the Middle East can be achieved. Sri Lanka will continue to support the just struggle of the people of Palestine under the leadership of the Palestine Liberation Organization, whose participation is indispensable in the negotiations for a durable settlement. The Arab Peace Plan adopted in Fez in 1982 continues to be relevant in this regard.
The plight of the people of Lebanon has become a part of the Middle East question. Sri Lanka calls for the withdrawal of all foreign forces from Lebanon to permit the sovereign exercise by the Government of its authority over all its territory.
In the adjacent Gulf region, relations between two fellow members of the non-aligned countries, Iran and Iraq, have deteriorated into a wasteful war, which exacts a terrible toll on their peoples. Regional stability has been affected and there looms the threat of a wider conflict. Sri Lanka welcomes the initiative leading to the visit by the Secretary-General of the United Nations to the area, and supports every effort to find a settlement acceptable to both parties.
The Central American region presents no less a tangled web of issues, which can only be complicated further by unwarranted foreign intervention. The Guatemala Accord, a regional initiative, offers a blueprint for the construction of a solid edifice of peace. We hope that the initiative will lead to stable relationships among the countries concerned on the basis of sovereign equality, mutual respect, and the peaceful coexistence of differing political and economic systems. The international community must appreciate the wishes of the Governments of this region and respect their desire to develop their societies politically and economically in accordance with the aspirations of their peoples. 
Closer home, the situation in South-East Asia has been adversely affected by developments in Kampuchea. South-West Asia likewise has been affected by developments in Afghanistan. In both situations, Sri Lanka has consistently called for the withdrawal of foreign troops and affirmed the right of the peoples in the respective countries to resolve their problems and determine their political destiny without outside interference, pressures, subversion or coercion. Sri Lanka supports the desire of the Korean people to reunify their homeland peacefully, through direct dialogue, without foreign interference and in conformity with the principles of the North-South Statement of 4 July 1972.
Foreign troops have occupied a portion of the Republic of Cyprus, bringing about a de facto division of the island and exacerbating the internal issues concerning the relationship between the two communities in the Republic of Sri Lanka fully supports the call of the Heads of State of the Non-Aligned Movement for the immediate withdrawal of all occupation forces as an essential basis for the solution of the Cyprus problem.
The situation in South Africa offers a curious mix of the best and the worst in human endeavour. Racial bigotry that has been cynically institutionalised and piously justified in the system of apartheid displays the worst in man. What inspires us in this otherwise bleak situation is the spirit and determination of the majority people of South Africa to resist oppression, to endure suffering and overcome subjugation. Repression has only strengthened their resistance and reinforced their drive for freedom and majority rule. Comprehensive mandatory sanctions are internationally accepted as the most effective means to dismantle the ugly system of apartheid. Sri Lanka reiterates the call for the release of Nelson Mandela and others so that they can be brought into the mainstream of political life.
Apartheid has also kept Namibia captive. What is particularly tragic is the in this situation to the international consensus that would bring independence for Namibia - Security Council resolution 435 (1978) - has not been Implemented. South Africa's strategy to buy time has prevented freedom for Namibia. The obstacle to Namibian independence remains South Africa's intransigence. The courageous struggle of the people of Namibia, under the leadership of the South West Africa people's Organization (SWAPO) must reach its inevitable conclusion/ and the international community must hasten this process.
Beyond South Africa and Namibia, apartheid has spawned unbearable horrors on the front-line States, such as the massacre of civilians in Mozambique earlier this year. We strongly condemn these actions that seek to destabilize independent countries through such cold-blooded acts of terrorism against innocent civilians.
Every year we gather here in New York to examine the international situation and to consider what our collective wisdom has to offer in dealing with issues of common concern to us. Pessimists may say that we are cataloguing failures of the United Nations and indulging in rhetoric. The measure of success or failure of the United Nations will depend on what we, the Members of the United Nations, would wish the Organization to be. For small non-aligned countries like Sri Lanka, the moral authority of the United Nations and its Charter and the international accountability it entails are important bulwarks of our security and independence.
Recent developments in some areas have augured well  if not decisively bringing about solutions, at least offering in their wake promises for the future. Patient efforts over a sustained period have had a beneficial cumulative effect, ushering in new hopes, nurturing fresh optimism and yielding new avenues to overcome the failures of the past. These efforts must continue within the framework of the United Nations if decisions ate to command the confidence of the international community and to stand the test of time.
